JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00314-CV

         CEVA LOGISTICS U.S., INC. AND CEVA FREIGHT, LLC, Appellants

                                             V.

                          ACME TRUCK LINE, INC., Appellee

   Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2010-39403).

       After inspecting the record of the court below, the Court holds that it lacks
jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

       The Court orders that the appellants, CEVA Logistics U.S., Inc. and CEVA
Freight, LLC, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.